Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/31/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201920174346.1 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 08/29/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1; 2; 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2-8 are objected to because of the following informalities:  

Claim 2, line 4, “the connector clips mentioned” is to be replaced with --said connector clips--.
Claim 3, line 2, “the splicing pieces mentioned” is to be replaced with --said splicing pieces--.
Claim 4, line 2, “the fittings mentioned” is to be replaced with --said fittings--.
Claim 5, lines 2-3, “the splicing pieces mentioned” is to be replaced with --said splicing pieces--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding claim 3, the phrase "(sheet)-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  It is unclear what constitutes “sheet-like,” and the specification provides no standard by which to determine what constitutes “sheet-like.”
Claim 5, line 2, “the outer edge of the splicing pieces” lacks proper antecedent basis.  Examiner suggests replacing “the outer edge” with --an outer edge--.
Claim 7, line 2, it is unclear as to which connecting block the phrase “the connecting block mentioned” refers as “connecting blocks” are recited in claim 3.
Regarding claim 9, the phrase "and so on" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delafield (US 3,833,257).

As to claim 1, Delafield discloses a kind of outdoor furniture (col. 3, ll. 12-13, 25-26) with a non-welded and quick-installed structure, including a furniture body, is characterized in that the connection of each pipe of the furniture body mentioned is realized through the interference fit (col. 4, ll. 45-52) between the fittings (10) and adjacent pipes (36, 52).

2, Delafield discloses a kind of outdoor furniture with a non-welded and quick-installed structure, as described in claim 1, is characterized in that the fittings include connecting blocks (18) and connector clips (12, 14, 16) arranged on different faces of connecting blocks. The barbed splicing pieces (26) are arranged around the connector clips mentioned.

As to claim 3, Delafield discloses a kind of outdoor furniture with a non-welded and quick-installed structure, as described in claim 2, is characterized in that the splicing pieces mentioned are arranged along the radial direction outwardly, with a barbed sheet or a vertical sheet- like structure.  Refer to Figs. 1-4.

As to claim 4, Delafield discloses a kind of outdoor furniture with a non-welded and quick-installed structure, as described in claim 3, is characterized in that the fittings mentioned are provided in an integrated way.  Refer to Figs. 1-4.

As to claim 5, Delafield discloses a kind of outdoor furniture with a non-welded and quick-installed structure, as described in claim 3, is characterized in that the outer edge of the splicing pieces mentioned has interference fit with splicing pipes.  Refer to col. 4, ll. 45-52.
6, Delafield discloses a kind of outdoor furniture with a non-welded and quick-installed structure, as described in claim 3, is characterized in that the fittings are two-coupling, three- coupling or four-coupling.  Refer to Figs. 1, 2 and 5.

As to claim 7, Delafield discloses a kind of outdoor furniture with a non-welded and quick-installed structure, as described in claim 6, is characterized in that the connecting block mentioned is in the form of blocks or strips.  Refer to Figs. 1-4.

As to claim 8, Delafield discloses a kind of outdoor furniture with a non-welded and quick-installed structure, as described in claim 7, is characterized in that the connector clips on the same end of the connecting blocks are arranged perpendicular to each other.  Refer to Figs. 1-2 and 4-5.

As to claim 9, Delafield discloses a kind of outdoor furniture with a non-welded and quick-installed structure, as described in claim 1, is characterized in that the outdoor furniture comprises chair, bed, cabinet and so on.  
Delafield expressly discloses that his furniture comprises tables and etageres, which are considered to meet at least the metes and bounds provided by the phrase “and so on.”
Examiner’s Note:

See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of document numbers A-F on the attached form PTO-892 discloses a barbed furniture connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679